Citation Nr: 1740717	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1972. 

This case comes to the Board of Veterans' (Board) on appeal from rating decisions in March 2011 and April 2013 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2015, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge (VLJ). At that time, the record was held open for 30 days for additional records.

In March 2016, the Board remanded this appeal for further development. 

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD, have been met throughout the period of the claim. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A January 2011 letter from the RO provided notice of the evidence required to substantiate the claim for entitlement to a higher disability rating for PTSD. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records.

In addition, the Veteran underwent VA psychiatric examinations in February 2011 and August 2016. These examinations are of record. 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue of entitlement to a higher disability rating for PTSD. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that VA has met its duty to assist the Veteran with his claim.

II. Increased Disability Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, DC 9411. In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130, DC 9411 (2016).

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited. Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment. Id. 

The classification outlined in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996). However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV. It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. However, as the current claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

VA treatment records indicate that throughout the entirety of the appeal period the Veteran sought psychiatric treatment and was prescribed medication for his PTSD. In September 2010, VA psychiatric records indicate that the Veteran had chronic and severe PTSD. The Veteran's psychiatrist assigned a GAF score of 55. The treatment records note that the Veteran's wife stated the Veteran was very anxious and compulsively clean. In May 2011, a VA mental health note noted that the Veteran had moderately severe PTSD symptoms, with a GAF score of 50. In an August 2011 VA mental health note the Veteran's psychiatrist stated that the Veteran's PTSD symptoms were chronic and severe. In November 2011, the Veteran's VA treatment records note the Veteran's PTSD symptoms were severe. In October 2012, VA treatment records state that the Veteran had chronic and severe PTSD symptoms. In January 2013, the Veteran's treatment records note the Veteran's symptoms were moderately severe, with a GAF score of 45. In September 2015, the Veteran reported to his psychiatrist that he did most of the house work because his wife was physically limited. He also stated he became irritable easily. His psychologist stated that he was anxious and depressed. In March 2013, the Veteran stated that his PTSD affected many areas of what should have been a normal life. He stated he had severe terrifying nightmares. He stated his nightmares did not allow him to sleep, even with sleep medication. He stated he woke up three to four times a night and had night sweats. He stated his family life was seriously altered. He stated he was unable to connect with most of his family and that when they met he projected a lot of rage. He stated that most of his rage was directed at his wife. He found that he raised his voice over the most insignificant issues. He stated he would become stressed out beyond normal. He stated he was prescribed anti-depressants for a long time. In November 2015, the Veteran reported that he continued to have nightmares every night and that he could not sleep through the night. The Veteran stated that his walks helped him relax and that he was close to his wife. In a February 2016 VA mental health note, the Veteran reported that he became enraged when someone on the street started yelling at him. His psychologist stated that he was anxious and depressed, but he was somewhat calmer after he had a discussion with his psychologist. In April 2016, the Veteran reported to his psychologist that he was very bothered by nightmares and periods of depression. He further stated he did not want to do anything and that his other medical issues exacerbated his anxiety. The Veteran reported he remained close with his wife. 

The Veteran underwent a private psychiatric examination in January 2011. The private psychiatrist stated the Veteran reported nightmares and that he woke everyday between 3:00 am and 4:00 am. The Veteran reported that he had intrusive thoughts and flashbacks. The Veteran reported to angered easily and would retreat to his home when he faced a trigger. The examiner stated that based on the Veteran's report of avoiding crowds and isolating himself the Veteran was extremely hypervigilant. The Veteran reported that when he worked he had difficulty interacting constructively with co-workers and supervisors. The examiner stated that the Veteran's interactions with others were conflictual and the Veteran described his marriage as rocky due to his behavior. The examiner stated that in attempt to avoid conflicts with others he tended to isolate himself and remained aloof from others. During the examination the Veteran was dressed appropriately with fair hygiene. The Veteran was able to make eye contact and was oriented to person, place and time. The Veteran was tense, edgy and irritable. The examiner stated that the Veteran impressed as being extremely irritable and lacking in patience and tolerance of others. He stated the Veteran's long term memory was presumed adequate, while short term memory was slightly impaired. The Veteran's concentration and attention skills were mildly impaired. The Veteran's capacity for insight was adequate, but his capacity for impulse control impressed as being precarious. The Veteran denied having homicidal and/or suicidal thoughts, feelings or intentions. The examiner opined that the Veteran's GAF score was 48.

The Veteran underwent a VA psychiatric examination in February 2011. At the examination the Veteran presented in casual attire, was fully oriented, and was cooperative with the evaluation. The Veteran's affect was in normal range, speech was clear, and thoughts were relevant and organized. The Veteran denied suicidal and/or homicidal ideation and there was no evidence of cognitive disorganization or psychosis. The Veteran reported that he was very depressed. The Veteran stated his sleep had been worse and his nerves were getting worse. He stated he had nightmares every night. The Veteran stated that he had difficulty with closed spaces, but crowds did not bother him. The examiner witnessed the Veteran engaging with other veterans in the waiting room. The Veteran stated that he spent much time with his family and dog. He stated in the past few years he visited his sister. The Veteran stated he tried to socialize with people in his condominium. The Veteran reported he got along well with his wife and his stepson. The Veteran had one close friend at the VFW. The examiner stated that the Veteran's symptoms appeared to be in the lower moderate range of severity at the time of the examination. The examiner opined the Veteran's social and industrial functioning appeared to be fair. The examiner reasoned that though he had a limited social network, his most immediate relationships appeared to be positive. Further, the examiner stated that the Veteran did not contend his psychiatric issues rendered him unemployable. The examiner stated that if the Veteran was physically employable he would likely be able to work in a part-time basis. The examiner stated that the Veteran was independent and fully capable of handling all of his activates, and that his PTSD symptoms were in the lower to moderate range of severity. The examiner stated the Veteran's GAF score was 55. 

In December 2015, the Veteran testified at a Board hearing. He stated that he was receiving treatment and prescribed medication for his PTSD symptoms, specifically for his sleep disturbance, and that the medications provided anti-depressant and anti-anxiety relief. The Veteran stated he had difficulty sleeping. The Veteran's representative stated that the Veteran required more psychiatric treatment. The representative stated that he had a high level of anxiety. The representative stated that Veteran's disability rating should be rated at 70 percent.

The examiner underwent another VA psychiatric examination in August 2016. The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner noted that during the examination was highly anxious, agitated, and irritable initially with psychomotor agitation that subsided as the examination progressed. The examiner found no evidence of tangential thought process, loose associations, or psychotic symptoms. The Veteran denied suicidal or homicidal ideation. The examiner stated that the Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting. The Veteran reported that he maintained a good relationship with his family. He reported increased difficulty maintaining effective relations but was able to engage in brief "superficial" interactions particularly if he was in anxious or uncomfortable situations. The Veteran stated that his relationship with his dog was the most supportive and grounding in his life. The examiner stated his occupational performance would be impaired due to recurrent periods of depression; episodes of unprovoked irritability resulting in verbal outbursts; acute states of hypervigilance and panic affecting his ability to interact with others appropriately and effectively; disturbances in motivation and decreased participation or interest in activities; difficulty adapting to stressful circumstances; and chronic sleep disturbances due to hyperarousal and recurrent and distressing dreams. The examiner provided a GAF score of 50 based on the findings of serious symptoms or serious impairment in social, occupational, or school function as indicated in his rating examination. 

Based on a thorough review of the evidence of record, the Board finds that a rating of 70 percent is warranted. In making this determination the Board notes that the VA examinations in February 2011 and August 2016 presented a disability picture more in-line with a 50 percent rating. However, the Board finds that the VA psychologists and psychiatrists that have treated and continue to treat him present a more severe picture of the nature and functional impact of the PTSD symptomatology experienced by the Veteran. The Veteran's primary mental health providers have stated that the Veteran's symptoms have been moderately severe or most often severe during the appeal period. The Veteran's primary mental health providers stated the Veteran's GAF score of 55 in September 2011; after which the Veteran's GAF score was never above 50, indeed his GAF score was 45 in January 2013. During his private examination in January 2011, the Veteran had a GAF score of 48. The August 2016 examiner stated that the Veteran only had occupational and social impairment with reduced reliability and productivity due to his symptoms. However, the examiner opined the Veteran's GAF score was 50 because he had findings of serious symptoms or serious impairment in social, occupational, or school function. The August 2016 examiner stated that the Veteran's symptoms included impulse control such as verbal outbursts and difficulty adapting to stressful circumstances, including work or a work like setting which would affect his employability. Therefore, the Board finds that the Veteran's consistent low GAF scores, which indicate serious symptoms and serious impairment in social and occupational function, along with the Veteran's primary psychiatric health providers indication that the Veteran has chronic severe PTSD symptoms places the evidence in relative equipoise in regards to a disability rating of 70 percent.

The Board finds, however, that the next highest rating under DC 9411, of 100 percent, has not been warranted at any time during the period of the claim. In this regard, the Board again notes that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

Upon a review of the record, there is no evidence of gross impairment in thought processes or communication. There is no evidence of persistent delusions or hallucinations or grossly inappropriate behavior. There is no evidence of an inability to perform activities of daily living, or of disorientation to time or place. Although the Veteran was documented to have impairment of short term memory, there is no evidence of memory loss for names of close relatives, or of the Veteran's own name. The Board notes the Veteran the February 2011VA examiner opined that the Veteran could likely only maintain a part-time job due to his PTSD symptoms and that demonstrates a significant occupational impairment. In addition, the record shows the Veteran's social relationships and activities are extremely limited due to his PTSD symptoms. However, the record also shows the Veteran maintained a consistent friendship with someone at his local VFW, and had attempted to engage socially with other neighbors on occasion. He also reported having a rocky relationship with his wife, but he contends was still in a loving relationship; and he had ties to his sister and stepson. In sum, the Board finds that although the Veteran's psychiatric symptoms have caused significant occupational and social impairment, such impairment has not amounted to "total" occupational and social impairment. Thus, a 100 percent rating for PTSD is not warranted.

Based on the foregoing discussion, the Board finds that the Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during the entire appeal period. In reaching its decision, the Board has considered the benefit of the doubt rule. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a disability rating of 70 percent for PTSD, throughout the period of the claim, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the December 2015 Board hearing, the Veteran testified he received Social Security Administration (SSA) disability benefits beginning in 2000 for his left shoulder condition. The Veteran had also stated in VA examinations that he received disability benefits due to his shoulder. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the United States Court of Appeals for Veterans' Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372  (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant). Although it is unclear if the Veteran received SSA disability for his left shoulder, the relevancy of these documents has not yet been ruled out. As such, these records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain SSA records, including the medical evidence used to determine any possible disability eligibility. Any negative search result should be noted in the record.

2. If the any pertinent SSA records concerning the Veteran's left shoulder are found obtain a VA addendum medical opinion from the examiner who performed the August 2016 shoulder examination, or an appropriate examiner. The examiner should provide an opinion concerning the Veteran's claimed shoulder disability.

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or great probability) that the Veteran's left shoulder disorder began during active service, or; is related to any incident of service, or, began within one year after discharge from service. 

In the examiner's rationale, he/she should discuss the Veteran's competent and credible lay statements in the Veteran's medical records that he has experienced left shoulder pain for forty years, since leaving service.

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


